





Exhibit 10


INDEMNIFICATION AGREEMENT


THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made and entered into as of
the ___ day of __________, 2019, by and between Matrix Service Company, a
Delaware corporation (the “Company”), and ____________________ (“Indemnitee”).


WHEREAS, it is essential to the Company to retain and attract as directors and
officers the most capable persons available;


WHEREAS, Indemnitee is an officer and/or director of the Company or of an entity
in which the Company directly or indirectly owns an interest;


WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors and officers of
corporations in the current environment;


WHEREAS, the Certificate of Incorporation and Bylaws of the Company (the
“Charter Documents”) require the Company to indemnify and advance expenses to
its officers and directors to the fullest extent permitted under Delaware law
and Indemnitee has agreed to serve or has served and continues to serve in such
capacity, in part, in reliance on the Charter Documents; and


WHEREAS, in recognition of Indemnitee’s need for (i) substantial protection
against personal liability based on Indemnitee’s reliance on the Charter
Documents, (ii) specific contractual assurance that the protection promised by
the Charter Documents will be available to Indemnitee (regardless of, among
other things, any amendment to or revocation of the Charter Documents or any
change in the composition of the Company’s Board of Directors or acquisition
transaction relating to the Company) and (iii) an inducement to agreeing to or
to continue to provide effective services to the Company, the Company wishes to
provide in this Agreement for the indemnification of and the advancing of
expenses to Indemnitee to the fullest extent (whether partial or complete)
permitted under Delaware law and as set forth in this Agreement, and for the
coverage of Indemnitee under the Company’s directors’ and officers’ liability
insurance policies.


NOW, THEREFORE, in consideration of the premises and of Indemnitee’s agreeing to
or continuing to serve the Company directly or, at its request, another
enterprise, and intending to be legally bound hereby, the parties hereto agree
as follows:
 
1.Certain Definitions:


(a)    “Change in Control” means and shall be deemed to have occurred if (i) any
Person is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), directly or
indirectly, of securities of the Company representing thirty percent (30%) or
more of the total voting power of all the then outstanding Voting Securities,
(ii) any Person purchases or otherwise acquires under a tender offer, securities
representing thirty percent (30%) or more of the total voting power of all the
then outstanding Voting Securities, (iii) during any period of two (2)
consecutive years, individuals (a) who at the beginning of such period
constitute the Board of Directors of the Company and (b) any new director whose
election by the Company’s Board of Directors or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
such period or whose election or nomination for election was previously so
approved (but excluding, for purposes of this definition, any such individual
whose initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
person other than the Company’s Board of Directors), cease for any reason to
constitute a majority of the members of the Company’s Board of Directors, (iv)
the stockholders of the Company approve a merger or consolidation of the Company
with another entity, other than a merger or consolidation which would result in
the Voting Securities outstanding immediately prior thereto continuing to
represent, either by remaining outstanding or by being converted into voting
securities of the surviving entity (or if the surviving entity is a subsidiary
of another entity, then of the parent entity of such surviving entity), at least
sixty percent (60%) of the total voting power represented by the voting
securities of the surviving entity (or parent entity) outstanding immediately
after such merger or consolidation, or (v) the stockholders approve a plan of
complete liquidation of the Company or an agreement for the sale or disposition
by the Company (in one transaction or a series of transactions) of all or
substantially all of the Company’s assets.
 





--------------------------------------------------------------------------------





(b)    “Claim” shall mean any threatened, pending or completed action, suit,
proceeding, alternative dispute resolution mechanism, hearing or any inquiry or
investigation, whether formal or informal, and whether conducted by the Company,
any federal, state, local or foreign governmental agency or authority (including
without limitation, the Securities and Exchange Commission) or any other party,
that Indemnitee in good faith believes might lead to the institution of any such
action, suit or proceeding, whether civil, criminal, administrative,
investigative or other.


(c)    “Expenses” shall include reasonable attorneys’ and experts’ fees, court
costs, transcript costs, travel expenses, duplicating, printing and binding
costs, telephone charges, and all other costs, expenses and obligations paid or
incurred in connection with investigating, defending, being a witness in,
participating in (including on appeal), or preparing to defend, be a witness in
or participate in any Claim relating to any Indemnifiable Event. Expenses shall
also include (i) Expenses incurred in connection with any appeal resulting from
any Claim, including without limitation, the premium, security for, and other
costs relating to any cost bond, supersedeas bond, or other appeal bond or its
equivalent, and (ii) for purposes of Section 5 only, Expenses incurred by
Indemnitee in connection with the interpretation, enforcement or defense of
Indemnitee’s rights under this Agreement, by litigation or otherwise. Expenses,
however, shall not include amounts paid in settlement by Indemnitee or the
amount of judgments or fines against Indemnitee.


(d)    “Indemnifiable Event” shall mean any event or occurrence that takes place
either prior to or after the execution of this Agreement related to the fact
that Indemnitee is or was a director, officer, employee, agent or fiduciary of
the Company or any subsidiary of the Company, or is or was serving at the
request (expressed or implied) of the Company as a director, officer, employee,
manager, trustee, agent or fiduciary of another corporation, limited liability
company, partnership, joint venture, employee benefit plan, trust or other
enterprise, or by reason of anything done or not done by Indemnitee in any such
capacity (whether or not serving in such capacity at the time any loss is
incurred for which indemnification can be provided under this Agreement).


(e)    “Losses” shall mean any and all Expenses, damages, losses, liabilities,
judgments, fines, penalties (whether civil, criminal or other), ERISA excise
taxes, amounts paid or payable in settlement, including any interest,
assessments, and all other charges paid or payable in connection with
investigating, defending, being a witness in or participating in (including on
appeal), or preparing to defend, be a witness or participate in, any Claim.


(f)    “Person” shall mean any person, as such term is used in Sections 13(d)
and 14(d) of the Exchange Act, but excluding therefrom a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or a
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.


(g)    “Potential Change in Control” shall be deemed to have occurred if (i) the
Company enters into an agreement the consummation of which would result in the
occurrence of a Change in Control;  (ii) any person (including the Company)
publicly announces an intention to take or to consider taking actions which if
consummated would constitute a Change in Control; or  (iii) the Board of
Directors of the Company adopts a resolution to the effect that, for purposes of
this Agreement, a Potential Change in Control has occurred.
 
(h)    “Reviewing Party” shall mean any appropriate person or body consisting of
a member or members of the Company’s Board of Directors or any other person or
body appointed by the Company’s Board of Directors (including the Independent
Counsel referred to in Section 3 below) who is not a party to the particular
Claim for which Indemnitee is seeking indemnification.


(i)    “Voting Securities” shall mean any securities of the Company which vote
generally in the election of directors.


2.Basic Indemnification Arrangement.


(a)In the event Indemnitee was, is or becomes a party to or witness or other
participant in, or is threatened to be made a party to or witness or other
participant in, a Claim by reason of (or arising in part out of) an
Indemnifiable Event, the Company shall indemnify Indemnitee to the fullest
extent permitted by law, as the same exists or hereafter may be amended or
interpreted (but in the case of any such amendment or interpretation, only to
the extent that such amendment or interpretation permits the Company to provide
broader indemnification rights than were provided prior thereto), promptly upon
the receipt of written demand, against any and all Losses. If so requested by
Indemnitee, the Company shall advance any and all Expenses to Indemnitee
(whether such funds are paid directly on Indemnitee’s behalf, advanced to
Indemnitee in an amount sufficient pay such Expenses or reimbursed to Indemnitee
after Indemnitee pays such Expenses, an “Expense Advance”). Indemnitee’s right
to an Expense Advance is not subject to the satisfaction of any standard of
conduct. Without limiting the generality of the foregoing, unless payment in
full has actually been made





--------------------------------------------------------------------------------





to or on behalf of Indemnitee under any insurance policy or Other Indemnity
Provision (as defined in Section 11 below), within ten (10) business days after
any request by Indemnitee, the Company shall, in accordance with such request,
(i) pay such Expenses on behalf of Indemnitee, (ii) advance to Indemnitee funds
in an amount sufficient to pay such Expenses, or (iii) reimburse Indemnitee for
such Expenses. Notwithstanding anything in this Agreement to the contrary
(except as set forth in Section 5), prior to a Change in Control, Indemnitee
shall not be entitled to indemnification pursuant to this Agreement in
connection with any claim initiated by Indemnitee against the Company or any
director or officer of the Company unless the Company has joined in or the Board
of Directors of the Company has consented to the initiation of such claim.


(b)Notwithstanding the foregoing, (i) the obligations of the Company under
Section 2(a) (other than the obligations of the Company to Indemnitee to make an
Expense Advance and the obligations of the Company to Indemnitee if Indemnitee
was, is, or is threatened to be made a witness in a Claim), shall be subject to
the condition that the Reviewing Party shall not have determined subsequent to
the final disposition of any Claim (in a written legal opinion if the
Independent Counsel referred to in Section 3 below is involved) that
indemnification of Indemnitee would not be permitted under applicable law,
provided, that to be effective any such denial of indemnity must be in writing,
delivered to the Indemnitee, stating with particularity the reason for such
denial; and (ii) if, when and to the extent that the Reviewing Party determines
subsequent to the final disposition of any Claim that indemnification of
Indemnitee would not be permitted under applicable law, the Company shall be
entitled to be reimbursed by Indemnitee (who hereby agrees to reimburse the
Company) for all such Expense Advances theretofore paid; provided, however, that
if Indemnitee has commenced legal proceedings in a court of competent
jurisdiction to secure a determination that Indemnitee should be indemnified
under applicable law, any determination made by the Reviewing Party that
indemnification of Indemnitee would not be permitted under applicable law shall
not be binding and Indemnitee shall not be required to reimburse the Company for
any Expense Advance until a final judicial determination is made with respect
thereto (as to which all rights of appeal therefrom have been exhausted or
lapsed). Indemnitee’s obligation to reimburse the Company for any Expense
Advance shall be unsecured and no interest shall be charged thereon.


(c)If there has not been a Change in Control, the Reviewing Party shall be
selected by the Board of Directors of the Company, and if there has been such a
Change in Control, the Reviewing Party shall be the Independent Counsel referred
to in Section 3 below.  The Company shall use its reasonable best efforts to
cause the Reviewing Party to make its determination as promptly as possible. If
the Reviewing Party shall not have made a determination within 60 days after the
final disposition of any Claim, then Indemnitee shall be deemed to have
satisfied the applicable standard of conduct; provided that such 60-day period
may be extended for a reasonable time, not to exceed an additional 30 days, if
the Reviewing Party in good faith requires such additional time to obtain or
evaluate information relating thereto. Notwithstanding anything in this
Agreement to the contrary, no determination as to entitlement of Indemnitee to
indemnification under this Agreement shall be required to be made prior to the
final disposition of any Claim. If the Reviewing Party determines that
indemnification of Indemnitee would not be permitted in whole or in part under
applicable law, Indemnitee shall have the right to commence litigation, in any
court in the State of Delaware having subject matter jurisdiction thereof and in
which venue is proper, seeking an initial determination by the court or
challenging any such determination by the Reviewing Party or any aspect
thereof.  The Company hereby consents to service of process and to appear in any
such proceeding.  Any determination by the Reviewing Party not challenged by the
Indemnitee shall be conclusive and binding on the Company and Indemnitee.


(d)No indemnification pursuant to this Agreement shall be paid by the Company on
account of any Claim in which a final judgment is rendered against Indemnitee or
Indemnitee enters into a settlement, in each case, (i) for an accounting of
profits made from the purchase or sale by Indemnitee of securities of the
Company pursuant to the provisions of Section 16(b) of the Exchange Act or
similar provisions of any federal, state or local laws; (ii) for which payment
has actually been made to or on behalf of Indemnitee under any insurance policy
or Other Indemnity Provision (as defined in Section 11 below), except with
respect to any excess beyond the amount paid under any insurance policy or Other
Indemnity Provision; or (iii) for which payment is prohibited by law.


3.    Change in Control.  The Company agrees that if there is a Change in
Control, then, with respect to all matters thereafter arising concerning the
rights of Indemnitee to indemnity payments and Expense Advances under this
Agreement or any other agreement or the Charter Documents now or hereafter in
effect relating to Claims for Indemnifiable Events, the Company shall seek legal
advice only from special, independent counsel selected by Indemnitee and
approved by the Company (which approval shall not be unreasonably withheld or
delayed), which counsel has not otherwise performed services for the Company or
Indemnitee within the last five (5) years (other than in connection with such
matters) (the “Independent Counsel”). The Independent Counsel shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.  Such counsel, among other things, shall render its written opinion
to the Company and Indemnitee as to





--------------------------------------------------------------------------------





whether and to what extent the Indemnitee would be permitted to be indemnified
under applicable law.  The Company agrees to pay the reasonable fees of the
Independent Counsel referred to above and to fully indemnify such counsel
against any and all expenses (including attorneys’ fees), claims, liabilities
and damages arising out of or relating to this Agreement or such counsel’s
engagement pursuant hereto.
 
4.    Establishment of Trust.  In the event of a Potential Change in Control,
the Company shall promptly, upon written request by Indemnitee, create a trust
for the benefit of Indemnitee (the “Trust”) and, from time to time upon written
request by Indemnitee, shall fund the Trust in an amount sufficient to satisfy
(a) any and all Expenses reasonably anticipated at the time of each such request
to be incurred in connection with investigating, preparing for and defending any
Claim relating to an Indemnifiable Event, and (b) any and all judgments, fines,
penalties and settlement amounts of any and all Claims relating to an
Indemnifiable Event from time to time actually paid or claimed, reasonably
anticipated or proposed to be paid.  The terms of the Trust shall provide that,
upon a Change in Control, (i) the Trust shall not be revoked or the principal
thereof invaded, without the written consent of Indemnitee;  (ii) the trustee of
the Trust (the “Trustee”), shall advance to Indemnitee, within ten (10) business
days of a request by Indemnitee, any and all Expenses and Indemnitee hereby
agrees to reimburse the Trust under the same circumstances for which Indemnitee
would be required to reimburse the Company under Section 2(b) above); (iii) the
Trust shall continue to be funded by the Company in accordance with the funding
obligation set forth above; (iv) the Trustee shall promptly pay to Indemnitee
all amounts for which Indemnitee shall be entitled to indemnification pursuant
to this Agreement or otherwise; and (v) all unexpended funds in the Trust shall
revert to the Company upon a final determination by the Reviewing Party or a
court of competent jurisdiction, as the case may be, that Indemnitee has been
fully indemnified under the terms of this Agreement.  The Trustee shall be
chosen by Indemnitee, with the approval of the Company (which approval shall not
be unreasonably withheld or delayed).  Nothing in this Section 4 shall relieve
the Company of any of its obligations under this Agreement or any provision of
the Charter Documents or other agreement now or hereafter in effect.  The
Company shall pay all costs of establishing and maintaining the Trust and shall
agree to indemnify the Trustee against any and all expenses (including
attorneys’ fees), claims, liabilities, losses and damages arising out of or
relating to this Agreement or the establishment and maintenance of the Trust.


5.    Indemnification for Additional Expenses.  The Company shall indemnify
Indemnitee against any and all Expenses (including attorneys’ fees) and, if
requested by Indemnitee, shall advance such Expenses to Indemnitee, which are
incurred by Indemnitee in connection with any Claim asserted against or action
brought by Indemnitee for (a) indemnification or advance payment of Expenses by
the Company under this Agreement or any Other Indemnity Provision; and/or (b)
recovery under any directors’ and officers’ liability insurance policies
maintained by the Company.  Unless payment in full has actually been made to or
on behalf of Indemnitee under any insurance policy or Other Indemnity Provision
(as defined in Section 11 below), within ten (10) business days after any
request by Indemnitee, the Company shall, in accordance with such request, (i)
pay such Expenses on behalf of Indemnitee, (ii) advance to Indemnitee funds in
an amount sufficient to pay such Expenses, or (iii) reimburse Indemnitee for
such Expenses. The Company shall be entitled to be reimbursed by Indemnitee (who
hereby agrees to reimburse the Company) for all such amounts theretofore paid
Indemnitee under this Section 5 if, subsequent to the final disposition of any
Claim asserted against or action brought by Indemnitee, Indemnitee ultimately is
determined not to be entitled to such indemnification, advance expense payment
or insurance recovery, as the case may be.


6.    Partial Indemnification; Mandatory Indemnification.  If Indemnitee is
entitled under any provision of this Agreement to indemnification by the Company
for a portion, but not all, of the Losses paid in settlement of a Claim, the
Company shall nevertheless indemnify Indemnitee for the portion thereof to which
Indemnitee is entitled.  Moreover, notwithstanding any other provision of this
Agreement, to the extent that Indemnitee has been successful on the merits or
otherwise in defense of any or all Claims relating in whole or in part to an
Indemnifiable Event or in defense of any issue or matter therein, including
without limitation dismissal without prejudice, Indemnitee shall be indemnified
against all Expenses incurred in connection therewith.
 
7.    Notification and Defense of Proceeding.
 
(a)    Promptly after receipt by Indemnitee of notice of the commencement of any
Claim by reason of (or arising in part out of) an Indemnifiable Event,
Indemnitee shall, if a claim in respect thereof is to be made against the
Company under this Agreement, notify the Company of the commencement thereof;
but the omission so to notify the Company will not relieve the Company from any
liability that it may have to Indemnitee, except as provided in Section 7(c).
 
(b)    With respect to any such Claim as to which Indemnitee notifies the
Company of the commencement thereof, the Company will be entitled to participate
in the Claim at its own expense and, except as otherwise provided below, to the
extent the Company so wishes, it may assume the defense thereof with counsel
reasonably satisfactory to Indemnitee.  After notice from the Company to
Indemnitee of its election to assume the defense of any Claim, the Company shall
not be liable to Indemnitee under this Agreement or otherwise for any Expenses
subsequently incurred by Indemnitee in connection with the defense of such Claim
other than reasonable costs of investigation or as otherwise provided below. 
Indemnitee shall have the right to employ legal counsel in such Claim, but all
Expenses related thereto incurred after notice from the Company of its
assumption of the





--------------------------------------------------------------------------------





defense shall be at Indemnitee’s expense unless: (i) the employment of legal
counsel by Indemnitee has been authorized by the Company, (ii) Indemnitee has
reasonably determined that there may be a conflict of interest between
Indemnitee and the Company in the defense of the Claim, (iii) after a Change in
Control, the employment of counsel by Indemnitee has been approved by the
Independent Counsel or (iv) the Company shall not in fact have employed counsel
to assume the defense of such Claim, in each of which cases all Expenses of the
Claim shall be borne by the Company.  The Company shall not be entitled to
assume the defense of any Claim brought by or on behalf of the Company, or as to
which Indemnitee shall have made the determination provided for in (ii) above or
under the circumstances provided for in (iii) and (iv) above.
 
(c)    The Company shall not be liable to indemnify Indemnitee under this
Agreement or otherwise for any amounts paid in settlement of any Claim effected
without the Company’s written consent, such consent not to be unreasonably
withheld; provided, however, that if a Change in Control has occurred, the
Company shall be liable for indemnification of Indemnitee for amounts paid in
settlement if the Independent Counsel has approved the settlement.  The Company
shall not settle any Claim in any manner that would impose any penalty or
limitation on Indemnitee without Indemnitee’s written consent.  The Company
shall not be liable to indemnify the Indemnitee under this Agreement with regard
to any judicial award if the Company was not given a reasonable and timely
opportunity as a result of Indemnitee’s failure to provide notice, at its
expense, to participate in the defense of such action, and the lack of such
notice materially prejudiced the Company’s ability to participate in defense of
such action.  The Company’s liability hereunder shall not be excused if
participation in the Claim by the Company was barred by this Agreement.
 
8.    Burden of Proof.  In connection with any determination by the Reviewing
Party or otherwise as to whether Indemnitee is entitled to be indemnified
hereunder the burden of proof shall be on the Company to establish that
Indemnitee is not so entitled.


9.    Reliance as a Safe Harbor. For purposes of this Agreement, and without
creating any presumption as to a lack of good faith if the following
circumstances do not exist, Indemnitee shall be deemed to have acted in good
faith and in a manner he or she reasonably believed to be in or not opposed to
the best interests of the Company if Indemnitee's actions or omissions to act
are taken in good faith reliance upon the records of the Company, including its
financial statements, or upon information, opinions, reports or statements
furnished to Indemnitee by the officers or employees of the Company or any of
its subsidiaries in the course of their duties, or by committees of the Board of
Directors or by any other Person (including legal counsel, accountants and
financial advisors) as to matters Indemnitee reasonably believes are within such
other Person's professional or expert competence and who has been selected with
reasonable care by or on behalf of the Company. In addition, the knowledge
and/or actions, or failures to act, of any director, officer, agent or employee
of the Company shall not be imputed to Indemnitee for purposes of determining
the right to indemnity hereunder.


10.    No Presumption.  For purposes of this Agreement, the termination of any
Claim by judgment, order, settlement (whether with or without court approval) or
conviction, or upon a plea of nolo contendere, or its equivalent, shall not
create a presumption that Indemnitee did not meet any particular standard of
conduct or have any particular belief or that a court has determined that
indemnification is not permitted by applicable law.


11.    Non-exclusivity, etc. The rights of Indemnitee hereunder shall be in
addition to any other rights Indemnitee may have under the Charter Documents,
applicable law, any other contract or otherwise (collectively, “Other Indemnity
Provisions”); provided, however, that (a) to the extent that Indemnitee
otherwise would have any greater right to indemnification under any Other
Indemnity Provision, Indemnitee will be deemed to have such greater right
hereunder, and (b) to the extent that any change is made to any Other Indemnity
Provision which permits any greater right to indemnification that that provided
by this Agreement as of the date hereof, Indemnitee will be deemed to have such
greater right hereunder.   To the extent that a change in applicable law
(whether by statute or judicial decision) permits greater indemnification by
agreement than would be afforded currently under Other Indemnity Provisions or
this Agreement, it is the intent of the parties hereto that Indemnitee shall
enjoy by this Agreement the greater benefits so afforded by such change.


12.    Liability Insurance.  To the extent the Company maintains an insurance
policy or policies providing directors’ and officers’ liability insurance,
Indemnitee shall be covered by such policy or policies, in accordance with its
or their terms, to the maximum extent of the coverage available for any Company
director or officer.


13.    Duration; Amendment; Waiver.  All agreements and obligations of the
Company hereunder shall continue during the period that Indemnitee is a director
or officer of the Company (or is serving at the request of the Company as a
director, officer, employee, manager, trustee, agent or fiduciary of another
enterprise) and shall continue thereafter (i) so long as Indemnitee may be
subject to any possible Claim relating to an Indemnifiable Event (including any
rights to appeal therefrom) and (ii) throughout the pendency of any proceeding
(including any rights of appeal therefrom), including any proceeding commenced
by Indemnitee to enforce or interpret his or her rights under this Agreement,
even if, in either case, he or she may have ceased to serve in such capacity at
the time of any such Claim or proceeding. No supplement, modification or
amendment of this Agreement shall be





--------------------------------------------------------------------------------





binding unless executed in writing by both of the parties hereto.  No waiver of
any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provisions hereof (whether or not similar) nor shall such
waiver constitute a continuing waiver.


14.    Subrogation.  In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including without
limitation the execution of such documents as may be necessary to enable the
Company effectively to bring suit to enforce such rights.


15.    No Duplication of Payments.  The Company shall not be liable under this
Agreement to make any payment in connection with any Claim made against
Indemnitee for an Indemnifiable Event to the extent Indemnitee has otherwise
actually received payment (under any insurance policy, Other Indemnity
Provisions or otherwise) of the amounts otherwise indemnifiable hereunder.


16.    Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors (including without limitation any direct or indirect successor by
purchase, merger, consolidation or otherwise to all or substantially all of the
business and/or assets of the Company), assigns, spouse, heirs, and personal and
legal representatives.  The Company shall require and cause any successor
(whether direct or indirect by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company, by written
agreement in form and substance satisfactory to Indemnitee, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place.
 
17.    Severability.  The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) are held by a court of competent jurisdiction to
be invalid, void or otherwise unenforceable, and the remaining provisions shall
remain enforceable to the fullest extent permitted by law.


18.    Governing Law.  This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed in such State without giving effect to its
principles of conflicts of laws.  The Company and Indemnitee each hereby
irrevocably consent to the jurisdiction of the courts of the State of Delaware
for all purposes in connection with any action or proceeding which arises out of
or relates to this Agreement, agree that any action instituted under this
Agreement shall only be brought in the state courts of the State of Delaware,
and waive, and agree not to plead or make, any claim that the courts of the
State of Delaware lack venue or that any such action or proceeding brought in
the courts of the State of Delaware has been brought in an improper or
inconvenient forum.


19.    Notices.  All notices, demands and other communications required or
permitted hereunder shall be made in writing and shall be deemed to have been
duly given if delivered by hand, against receipt, or mailed, postage prepaid,
certified or registered mail, return receipt requested and addressed to the
Company at:
 
Matrix Service Company
5100 E. Skelly Drive
Suite 500
Tulsa, OK 74135
Attention: Vice President Legal & Risk Management
 
and to Indemnitee at:
 
The address set forth below Indemnitee’s signature hereto. 
 
Notice of change of address shall be effective only when given in accordance
with this Section.  All notices complying with this Section shall be deemed to
have been received on the date of hand delivery or on the third business day
after mailing.


20.    Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same agreement.







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by
Indemnitee and a duly authorized representative of the Company as of the date
first above written.


 
 


 
MATRIX SERVICE COMPANY
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
INDEMNITEE:
 
 
 
 
 
[Indemnitee’s typed name]
 
 
 
Address for notices:
 
 
 
 



 







